Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.02 Conference Call Transcript CAH - Cardinal Health to Acquire Medical Technology Leader VIASYS Healthcare E V E N T D A T E / T I M E : M A Y . 1 4 . 2 0 0 7 / 9 : 0 0 A M E T C O R P O R A T E P A R T I C I P A N T S Bob Reflogal Cardinal Health, Inc. - VP IR Kerry Clark Cardinal Health, Inc. - President, CEO David Schlotterbeck Cardinal Health, Inc. - Clinical and Medical Products - CEO Mike Lynch Cardinal Health, Inc. - Medical Products Manufacturing - Group President Jeff Henderson Cardinal Health, Inc. - CFO C O N F E R E N C E C A L L P A R T I C I P A N T S Larry Marsh Lehman Brothers - Analyst Joe Livingston Brookfield Asset Management - Analyst Robert Willoughby Banc of America Securities - Analyst David Veal Morgan Stanley - Analyst John Kreger William Blair - Analyst Tom Gallucci Merrill Lynch - Analyst Charles Boorady Citigroup - Analyst P R E S E N T A T I O N Operator : Good day, ladies and gentlemen, and welcome to the Cardinal Health conference call. My name is Gina and I will be your coordinator for today. At this time, all participants are in a listen-only mode. We will be facilitating a question-and-answer session toward the end of todays conference. (OPERATOR INSTRUCTIONS) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the presentation over to your host for todays call, Bob Reflogal, Vice President of Investor Relations. You may proceed, sir. Bob Reflogal : Thanks, Gina. Good morning, everyone, and thanks for joining us today. In a moment, we will discuss the announcement today of Cardinal Healths acquisition of VIASYS Healthcare. This morning we issued a press release announcing an agreement between Cardinal Health and VIASYS for the acquisition. If any of you have not yet received a copy of our release, you can access it over the Internet at our investor page at www.CardinalHealth.com. Speaking on our call today will be Kerry Clark, CEO of Cardinal Health; David Schlotterbeck, CEO of Clinical and Medical Products; Mike Lynch, Group President of Medical Products Manufacturing; and Jeff Henderson, CFO of Cardinal Health. After the formal remarks, we will open the phone lines for your questions. We ask that you limit yourself to one question. During the course of this call, we may make forward-looking statements. These statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected or implied. Please see our press release, Cardinal Health SEC filings, and the SEC filings of VIASYS Healthcare for a full description of those risk factors. In addition, we will reference non-GAAP financial measures. Information about these non-GAAP measures is posted on Cardinal Healths investor page. Please note that this conference call is neither an offer to purchase nor solicitation to sell securities. The tender offer for VIASYS Healthcare common stock described in todays press release has not commenced. When the tender offer does commence, investors should review Cardinal Healths tender offer statement and VIASYSs recommendation statement that will be filed with the SEC, as they will contain important information regarding the details of the tender offer and VIASYSs Boards views regarding the acquisition. At this time, I would like to turn the call over to Kerry Clark. Kerry? Kerry Clark : Good morning, everybody. As you know, this morning we announced our agreement to acquire VIASYS Healthcare. I believe VIASYS is a great strategic fit with Cardinal Healths fast-growing Clinical and Medical Products businesses. VIASYS has great brands and products, along with an exciting technology pipeline that really complements our lineup and helps us pursue our vision of making healthcare safer and more productive. There are excellent synergy opportunities with our segments, with our integrated hospital selling organizations, with One Cardinal Health shared services, and with our international group. We have the capability to take this on right now. And we have the expertise to deliver the synergies. Finally, we have the business momentum, cash flow, and balance sheet capacity to absorb this without changing our guidance or share repurchase programs for fiscal 07 or fiscal 08. As you may know, VIASYS is a strong performing company with 2006 sales of $610 million, up 20% versus a year ago; non-GAAP operating income of $63 million, up significantly versus last year; and non-GAAP operating margin up 10.3% . We have identified large and achievable synergies of $85 to $100 million by year 3. While the majority of its facilities are in the US, the company has sales offices in Europe, the Middle East and Asia, and manufacturing facilities in Ireland, Germany, and the UK. VIASYS is a company we have been actively watching for some time because of its excellent strategic fit with Cardinal. So we were ready to act when the opportunity presented itself to us just a couple of weeks ago. Let me turn this over to Dave Schlotterbeck to review why we think this is a great strategic fit for Cardinal. David Schlotterbeck : Thanks, Kerry. As Kerry said, this is a company that we know very well. VIASYS is a global healthcare technology company that perfectly complements our Clinical and Medical Products sector and enhances our international presence. We have great momentum in this part of our business today, and this provides us with an opportunity to deliver even greater value to customers and greater returns to our shareholders. VIASYS is also a strong fit with our culture. I have met with the entire senior management team, and I have been impressed with their similar focus on values and customer-driven innovation. These are experienced leaders that I expect to retain within Cardinal. Let me build on some of the points that Kerry made in his overview. When we talk about strategic fit, I think about it from a customers perspective. VIASYS is a leader with long-term customer relationships and a reputation for quality products, leading technology, and service. Their business fits at the heart of our mission of making healthcare safer and more productive. It is perfectly aligned with our focus on provider customers through our integrated selling organization. Their brands are well known among our hospital customers. Nearly 70% of VIASYS revenue comes from its core respiratory segment and complement Cardinals existing respiratory business. You may not be aware, but we have a leading respiratory disposables business that generates about $250 million in annual sales. So when combined with the VIASYS $400 million respiratory hardware business, we see excellent potential for growth in the US and abroad. Their respiratory business is similar in many respects to Alaris. Their capital equipment requires ongoing consumables, which represents an important annuity stream. In critical care units, the ventilator and IV pump are ubiquitous at the bedside and create a natural cross-selling opportunity for us. These are technology products that in many respects are as sophisticated as our Alaris and Pyxis products. VIASYS has continued to innovate in their market and, as a result, has experienced strong sales growth in their entire ventilation line to make it a global leader in their market. This includes a product called the LTV1200, which is a portable unit that has been adopted by government agencies as part of Homeland Security initiatives, extending its reach beyond just the acute care setting to government agencies and even home use to improve quality of life. Let me take a moment to talk about VIASYSs other product lines. The business is organized into four segments. I have already talked about the largest, Respiratory Care. The second largest is the NeuroCare group, which represents about 20% of the companys annual revenue. This group develops a comprehensive line of neurological, vascular, and audiological diagnostic and monitoring products.Also sells a complete line of supplies, accessories, and software, reporting and connectivity systems for those markets. These are products that monitor the brain, muscles, blood flow, hearing, and nerves, both in critical care and general clinical settings, and are frequently used in the diagnosis of stroke. With the aging population there is a lot of potential for growth in this space. The MedSystems group and Orthopedics group are the two remaining segments and represents about 12% of VIASYSs annual revenue. MedSystems develops disposable products that target enteral feeding. The Orthopedics group makes high-precision implants. While comparatively smaller to the other segments, both have great potential for growth and will be perfect tuck-in platforms for our Medical Products Manufacturing segment. The synergies are large and achievable. We know this in part because we overachieved on the upper end of the $80 to $100 million range in synergies from the Alaris acquisition. We did this by developing a very disciplined integration process that we refined during the last several years. With VIASYS, there is a natural connectivity to Cardinal Healths business that offer easily identifiable areas for greater efficiency and revenue enhancement. I am going to turn this over to Mike Lynch, who runs our Medical Products and Manufacturing segment to cover synergies available from this acquisition. Mike? Mike Lynch : Great, thanks, Dave. Listen, before I lay out the synergies we expect to achieve, I would like to offer a couple of observations about VIASYS that have shaped our approach and my optimism for synergy realization. First, I will remind everybody that VIASYS is a company that has grown in large part through acquisitions. Since 2001, the company has acquired approximately 18 firms, with six acquisitions in the last couple years, and operated them through a holding company model. As you know, Cardinal has significant experience moving from a holding company to an integrated operating company that will be quite helpful as we target synergies in the combined organization. Secondly, I would mention that when we combine our consumable-based respiratory business that Dave mentioned with VIASYSs $400 million respiratory hardware business, it is really easy to get excited about the potential for revenue synergies in the US and abroad. Finally, we have deep expertise at MPM at the operational excellence and sourcing level. We have both scale and experience that is necessary to realize these synergies. My confidence comes from the significant facility integration work we have done over the last couple years at MPM. So with that as backdrop, let me elaborate little bit more specifically on some of the targeted synergies. We have broken them into three major areas revenue, cost of goods, and SG&A and have excellent visibility, as Dave mentioned, to $85 to $100 million in annual synergies by the end of year 3. First, our world-class manufacturing and sourcing capabilities create significant cost savings opportunities for both VIASYS and Cardinal Health. As I mentioned earlier, we have experience with our own integration, and the work we have done to drive efficiency through a shared service organization. We are quite confident we can bring similar efficiencies to VIASYS. Additionally, and I think quite importantly, Im sure there are great near- and long-term revenue opportunities with this acquisition. In the near-term, I see revenue synergies through the improved customer access and greater product pull-through from our Cardinal Health integrated selling organization. This sales structure provides C-suite access that will accelerate VIASYSs sales of hardware in the acute-care setting. It is also important to mention that our current respiratory sales force is large, and many of them have direct experience selling ventilators. My point here is that we have the contacts and expertise necessary to succeed in this area and, I believe, can help accelerate significantly the sales of VIASYS ventilators. If you consider the expertise of this combined selling organization, we will now be able to sell our leading respiratory therapy consumables with the VIASYS line of market-leading ventilators. This enables us to create a very unique, proprietary, and unbroken chain from the ventilator to the patient. Finally, I have mentioned that we have a strong international infrastructure in place with established customer relationships that we expect will help us penetrate accounts with the broader group of Cardinal Health products. The robust VIASYS direct-to-dealer network outside the US will also help us enable and create new revenue streams by relaunching our market-leading respiratory consumables business internationally. So with that, Jeff, I will turn it over to you. Jeff Henderson : Thanks, Mike. Good morning, everyone. To continue our prepared remarks, I would like to provide you with a little more color regarding the acquisition to help explain why this is an excellent opportunity for Cardinal Healths shareholder. As well, I would like to help you understand the impact it will have on our financials, both in the short and longer term. First of all, regarding the transaction itself, Cardinal Health will be purchasing VIASYS through a cash tender offer, to acquire all the outstanding shares of the company at a price of $42.75 per share, resulting in a total deal price of $1.54 billion, including assumption of outstanding VIASYS net debt. As always, this transaction is subject to regulatory clearances and other customary conditions. But should everything go as planned, we would expect to close the deal before the end of our current fiscal year in June. While this deal is somewhat larger than our more recent acquisitions, it is consistent with our stated capital deployment policy and this general policy remains in place. As a reminder, our policy is that while we expect to use on average about 20% of operating cash flows for tuck-in acquisitions, we will from time to time to consider larger opportunities that fit strategically and can deliver significant value to customers and shareholders. Any change to this policy would require a full review with our Board and would consider all stakeholder interests. As previously mentioned, we expect synergies to be in the range of $85 to $100 million annually on a pre-tax basis by year 3, our fiscal year 2010. I should note that this level of synergies achieved by year 3 materially exceed VIASYSs operating profit for its most recent fiscal year. That speaks volumes to the strategic fit of this deal and the confidence that we have in our acquisition integration process. In this regard, the disciplined process we have put in place with our acquisitions over the past three years, combined with the integrated operating platform we have created for Cardinal Health, gives us the confidence that we can deliver. As always, we will put in place a process to measure our progress against the realization of these synergies; and we will track them in a very rigorous and regular manner. For the financial synergies anticipated, combined with the strong underlying growth of the VIASYS business, we fully expect this acquisition to be delivering positive economic profit by year 3, which is now our goal for virtually all deals we consider. As you are aware, this positive economic profit criterion is one of the key measures we rate all of our acquisitions against; and we will continue to do so and report our progress quarterly. I do want to point out that while we expect the deal to close this fiscal year, we do not anticipate that it will have a material impact on our FY 07 non-GAAP financials. As such we can reaffirm our most recent FY 07 non-GAAP EPS guidance of $3.32 to $3.40 per diluted share. However, we may have some onetime, largely non-cash, charges that will flow through our special items line and thus affect our reported GAAP results in Q4. This could be in the range of $75 to $80 million. For FY 08 we are anticipating the VIASYS purchase to have a dilutive effect on non-GAAP EPS of up to $0.10 per share. Despite this dilution, we are reconfirming our original FY 08 non-GAAP guidance range of $3.95 to $4.15. To be clear, based on everything we know about next year, at this time we are not changing the FY 08 EPS guidance that we issued on April 27. Included in this guidance is the anticipated use of PTS proceeds to repurchase shares and, now, the impact of this transaction. We will have an even clearer picture of FY 08, including segment-level detail, next month after we complete our normal planning process; and we will share it with you at that time. In year 2, our FY 09, we expect this acquisition to be accretive to earnings; and then meaningfully accretive in year 3. As far as our approach for funding this deal, it will be an all-cash offer that we are planning on funding through a combination of debt financing and available sources of cash. Importantly, I want to stress that this will in no way impact our prior commitment to buy back shares with the $3.1 billion of net proceeds we received from our PTS divestiture. In fact, we expect to complete this buyback by the end of our first quarter in fiscal 2008, bringing total repurchases since the beginning of FY 07 to $4.1 billion. In addition, at this point we do not expect the VIASYS acquisition to impact our core share repurchase plan, which would comply up to an additional $1 billion of buybacks in FY 08 obviously, subject to our Boards approval. To be clear, this $1 billion will be incremental to the $4.1 billion buyback expected to be complete by the end of the first quarter. Now let me turn it back to Kerry for some closing comments, before we turn to Q&A. Kerry Clark : Thanks, Jeff. Let me reiterate a few key points about this acquisition. We think this is a really unique opportunity that we absolutely did not want to pass on, because it does so much for Cardinal. Let me touch on those key points. The addition of VIASYS advances Cardinal Healths ability to deliver comprehensive, bedside patient safety offerings to acute care customers. In short, we now have a broader product portfolio. Alaris and Pyxis are now complemented by Avea, Vela, and SensorMedics. And these products all have the potential to be connected to our CareFusion platform, bringing even greater value to our customers. Second, we are strengthening our international business. VIASYS has a well-established direct sales force and distributor network to support the growth of Cardinal Healths Clinical and Medical Products worldwide. Third, we are enhancing our product and intellectual property portfolio. VIASYS has a commitment to innovation that is very aligned with our customer-driven innovation focus. The technology we are acquiring has great short-term and long-term potential. Finally, we have a strong plan to realize very significant synergies as we integrate VIASYS. These synergies will create a stronger Company and enhance value for both our customers and our shareholders. Operator, we are now ready for questions. Q U E S T I O N A N D A N S W E R Operator : (OPERATOR INSTRUCTIONS) Larry Marsh, Lehman Brothers. Larry Marsh : Thanks and good morning. Maybe I could just get you to be elaborate on something in your discussion. I think you, Kerry and Dave, talked about knowing the company very well and said the opportunity presented itself a few weeks ago. Could you address what triggered the opportunity? Was this an auction? Was this a negotiated process? And just a clarification for Jeff. Are you breaking out what your assumptions are for intangibles and the length of time youre amortizing those intangibles at this point? Or your cost of debt? Kerry Clark : Larry, Kerry here. Let me start off. Yes, we mentioned very clearly that VIASYS was on a list of companies we have been considering for a long time. Obviously, we have been saying we were going to be very cautious about moving forward on acquisitions. But you know, we were starting with the current team to look at what we might be interested in, in the long term. Just about a month ago, we first decided to go talk to VIASYS and get to know them better. Then recently, only in the last two weeks, we learned that in fact there was another company expecting to make an offer for VIASYS; and we had to make a decision to move quickly or not. Given that we had already done some homework on the company, we didnt want the opportunity to pass away. So we have used the last two weeks we have been, we have had a lot of people out there busting their chops, getting into due diligence. And so we made the choice. So the answer was, it was sort of on the long-term horizon; very quickly came up to the front burner; and we had to act fairly quickly in a situation where there was another company involved. Jeff Henderson : Larry, its Jeff. Good morning. In answer to the second part of your question, obviously as part of the purchase accounting were going to be doing for this transaction, certain valuation adjustments will be required to be made to VIASYSs opening balance sheet for certain assets, including intangibles and inventory etcetera. Based on the best knowledge we have at this point, any impact of those adjustments has been reflected in the guidance that we have just gone through. I am not prepared at this point to give more details than that. Larry Marsh : When would you hope to get that out to us, Jeff? Jeff Henderson : I think as I indicated earlier in my remarks, Larry, that we are planning on giving more specific segment-level guidance towards the end of June, once we go through our internal planning process. That is consistent with our regular annual process. We will make a decision at that point regarding how much of the specifics we will reveal. Thanks, Larry. Next question, please? Operator : [Joe Livingston], Brookfield Asset Management. Joe Livingston : Good morning, everybody. I just had a quick question on capital structure. I believe that as recently as the third-quarter conference call, you guys had noted a goal of continued progress on the triple-B credit ratings. Given the share repurchases and the debt-financed acquisition here, I was just wondering, one, if that goal had changed at all; and two, if you had spoken to the rating agencies about both the progress on the share repurchase program and the acquisition before the announcement. Thank you. Jeff Henderson : Yes, thank you for the question. First of all, as I said, our overall capital deployment policy remains intact, as do our various capital structure goals that we have laid out previously. Our goal is to continue to make progress on our credit rating; and the goals we have laid out in terms of our debt-to-capitalization and target cash balance, et cetera, which we have been very clear about in the past, those remain intact. Regarding discussions with the rating agencies, as per normal practice for a significant announcement like this, we did have advance discussions with the rating agencies and discussed both this transaction as well as our plans for the share repurchase. So they are fully aware of it. We expect to hear back with their views on our credit rating, hopefully over the next days or weeks. Joe Livingston : Okay, thank you. Operator : Robert Willoughby, Banc of America Securities. Robert Willoughby : Thank you. Kerry, I don’t know, honestly, if you touched on why was VIASYS up for sale to start with? What event triggered that process to get going? Secondarily, what are your growth expectations for the assets? Should we just chug it along at an organic growth standpoint? Or do you anticipate other acquisitions to supplement that growth? Kerry Clark : Well, Bob, I think the first thing I would say is that when we began getting to know VIASYS that there was another company that was very actively ahead in the process.
